August 16, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
KATRINA COTERILL-JENKINS, EXECUTRIX OF THE ESTATE OF CHARLES K.
                     JENKINS, M.D., Appellant

NO. 14-11-00697-CV                          V.

  TEXAS MEDICAL ASSOCIATION HEALTH CARE LIABILITY CLAIM TRUST
   AND HOUSTON NORTHWEST RADIOLOGY ASSOCIATION, P.A., Appellees
                 ________________________________



       This cause, an appeal from the judgment in favor of appellees, Texas Medical
Association Health Care Liability Claim Trust and Houston Northwest Radiology
Association, signed July 18, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, Katrina Coterill-Jenkins, Executrix of the Estate of Charles K.
Jenkins, M.D., to pay all costs in this appeal. We further order the decision certified
below for observance.